Citation Nr: 0722507	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to an increased rating for status post medial 
menisectomy of the right knee with arthritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that rating decision, the RO, in pertinent 
part, denied service connection for diabetes mellitus and 
denied entitlement to an increased rating for status post 
medial menisectomy of the right knee with arthritis, 
currently evaluated as 10 percent disabling.  The veteran's 
disagreement with the RO decision led to this appeal.  The 
veteran testified concerning these issues at a hearing before 
the undersigned Veterans Law Judge held at the RO in 
November 2006.  

The issue of entitlement to an increased rating for status 
post medial menisectomy of the right knee with arthritis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran set foot in Vietnam during service and has 
been diagnosed as having diabetes mellitus.  

2.  The medical evidence shows that the veteran's diabetes 
mellitus is compensably disabling.  


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes 
mellitus have been met.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(2)(6)(ii), 3.309(e) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  The failure to 
provide notice involving the downstream elements of ratings 
and effective dates prior to the initial adjudication of the 
claim is harmless error in this case and can be corrected by 
the RO following the Board's decision.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran asserts that presumptive service connection is 
warranted for his diabetes mellitus because he was in Vietnam 
during service and thus is presumed exposed to herbicides 
while there.  In support of his claim, he points out that his 
occupational specialty was in water transit and he drove 
small boats that transported, mail, personnel, and ammunition 
to and from shore in Vietnam while he was stationed on the 
USS Benjamin Stoddert (DDG-22).  The veteran's DD Form 214N 
shows that he was a boatswain's mate and that the related 
civilian occupation would be water transportation.  

At his November 2006 hearing, the veteran testified that when 
the USS Benjamin Stoddert was in Danang harbor, it was his 
job to drive a small boat carrying the mail and the ship's CO 
to shore on a daily basis, and he stated that he would stand 
by his boat on shore until it was time to return to the ship.  
The veteran also testified that when the Benjamin Stoddert 
was stationed at Pearl Harbor, part of his job was to drive a 
small boat pulling a capsule around for the Apollo 13 
mission.  

A ship's history obtained by the RO states that the Benjamin 
Stoddert reported to the gunline off South Vietnam on 
August 22, 1969.  There, she carried out fire missions in the 
Cu Lai area during the day and provided harassment and 
interdiction fire from Danang harbor during the night.  This 
continued to mid-September 1969, and the history states that 
to guard against enemy underwater swimmer attack while at 
anchor in Danang harbor, the crew frequently dropped 
concussion grenades in the water.  The history stated that 
the Benjamin Stoddert departed Danang on September 18, 1969.  

The ship's history further indicates that in mid-
September 1970, the Benjamin Stoddert headed for Danang and a 
tour on the northern search and rescue station in the Gulf of 
Tonkin.  Starting on September 17, 1970, the ship provided 
continuous radar and communications services for barrier 
combat air patrol operations over the next 25 days.  After 
brief liberty in Taiwan, the ship conducted two more patrols 
on the northern search and rescue station.  

In response to a request from the RO, the National Personnel 
Records Center (NPRC) stated it as unable to determine 
whether the veteran had in-country service in Vietnam.  NPRC 
confirmed that the veteran served aboard the USS Benjamin 
Stoddert (DDG-22) and that the ship was in the official 
waters of the Republic of Vietnam from:  May 22, 1969, to 
May 23, 1969; May 29, 1969, to May 31, 1969; August 20, 1969, 
to September 19, 1969; August 23, 1970, to September 8, 1970; 
September 16, 1970, to October 13, 1970; and from October 26, 
1970, to November 9, 1970.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
diabetes mellitus is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
"Service in the Republic of Vietnam" requires visitation 
(i.e., setting foot) in Vietnam.  See 38 C.F.R. §§ 3.307(a), 
3.313(a) (2006).  Service in the waters off Vietnam does not 
constitute service in Vietnam.  See VAOPGCPREC 27-97, but see 
Haas v. Nicholson, 20 Vet. App. 257 (2006).  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, presumptive service connection for numerous 
diseases, including diabetes mellitus, type 2, will be 
established even though there is no record of such disease 
during service, provided that the disease is manifest to a 
degree of 10 percent or more at any time after service.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).  

Here, the medical evidence reflects that the veteran has been 
diagnosed as having diabetes mellitus type 2.  In addition, 
the evidence affirmatively shows that the veteran's specialty 
was boatswain's mate and confirms that his ship, the USS 
Benjamin Stoddert (DLG-22), was in the official waters of the 
Republic of Vietnam, including during the periods from 
August 20, 1969, to September 19, 1969, which is the period 
during which ship's history states the ship anchored in 
Danang harbor.  The Board accepts the veteran's testimony as 
credible that as a boatswain mate he was the driver of a 
small boat that took mail, the ship's CO, and personnel to 
shore during this period and that he waited on land until it 
was time to return the small boat to the ship.  The Board 
notes that the veteran's credibility is bolstered by the 
confirmation in the ship's history that the USS Benjamin 
Stoddert served as a standby ship for the Apollo 13 recovery 
mission, which is consistent with the veteran's hearing 
testimony.  Thus, the veteran has been diagnosed as having a 
disease for which presumptive service connection is 
available, and because the Board finds that he set foot in 
Vietnam and therefore served in the Republic of Vietnam, he 
has an in-service injury, i.e., in-service exposure to 
herbicides.  

In light of the above, the inquiry shifts to whether the 
veteran's diabetes mellitus type 2 is manifest to a 
compensable degree.  The records of his treatment show that 
the veteran's prescribed medications include glyburide, an 
oral hypoglycemic agent.  Thus, under the criteria contained 
in 38 C.F.R. § 4.119, Diagnostic Code 7913, the veteran's 
diabetes mellitus warrants a compensable evaluation.  As 
such, service connection is warranted for diabetes mellitus 
type 2.  

The Board is of course aware that the Secretary of VA has 
imposed a stay upon all cases affected by Haas v. Nicholson, 
20 Vet. App. 257 (2006).  In essence, the United States Court 
of Appeals for Veterans Claims (Court) in Haas indicated that 
38 C.F.R. § 3.313, which limited the herbicide presumption to 
cases in which veterans "set foot" in Vietnam, was "plainly 
erroneous . . . and unreasonable".  See Haas, 20 Vet. App. at 
279.  The Court indicated that service in the waters near the 
shore of Vietnam, without regard to actual visitation or duty 
on land in the Republic of Vietnam, triggered the statutory 
presumption of herbicide exposure.  Id. at 273.  

Although the veteran served aboard a guided missile destroyer 
in the waters offshore Vietnam, as discussed above his 
contention does not revolve around such service.  Rather, he 
contends that he set foot in Vietnam.  As explained above, 
the Board is granting the veteran's claim on that basis.  
Accordingly, the Court's ruling in Haas has no bearing on 
this case, and the Secretary's stay does not apply to this 
case.  




ORDER

Service connection for diabetes mellitus is granted.  


REMAND

The remaining issue on appeal is entitlement to an increased 
rating for status post medial menisectomy of the right knee 
with arthritis, currently evaluated as 10 percent disabling.  
The Board notes that the veteran has also been awarded a 
separate 10 percent rating based on instability arising from 
his service-connected right knee disability.  At the 
November 2006 hearing, the veteran testified that his right 
knee is always somewhat swollen but it flares up and becomes 
more swollen, more painful, and more difficult to move 
especially depending on how much standing he does.  He 
testified that his condition was complicated by his 
generalized joint swelling and said that his right knee 
flares up more and more frequently.  He testified that when 
it flared up, it could take weeks to recover.  The veteran 
also testified that he gets treatment for his right knee from 
the VA medical facility in the southern part of Memphis, 
Tennessee.  

The veteran's representative suggested that the veteran 
should be provided another VA examination for his service-
connected right knee disability.  As the veteran has 
essentially testified that his service-connected right knee 
disability has increased in severity since his last VA 
examination, which was in May 2004, the Board agrees that an 
additional VA examination is in order.  See VAOPGCPREC 11-95 
(citing 38 C.F.R. § 3.327(a) ("[R]eexaminations will be 
required if...evidence indicates there has been a material 
change in a disability....")); see also Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  

At the November 2006 hearing, the veteran also testified that 
he was currently receiving Social Security Administration 
(SSA) disability benefits and that his problems with his 
right knee had been part of the basis for his disability 
claim.  VA has a duty to obtain SSA records when it has 
actual notice that the veteran was receiving SSA benefits.  
See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Accordingly, action should be taken 
to contact the SSA and obtain and associate with the claims 
file copies of the veteran's records regarding SSA disability 
benefits, including the medical records upon which any 
decision was based.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file VA medical records for the veteran 
from the VA Medical Center in Memphis, 
Tennessee, including the VA medical 
facility in the southern part of Memphis.  
The records should encompass the period 
from June 2005 to the present.  

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
disability benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  

3.  Thereafter, arrange for a VA 
orthopedic examination to determine the 
severity of the veteran's service-
connected right knee disability, which has 
been separately rated as status post 
menisectomy of the right knee with 
arthritis and instability of the right 
knee.  All indicated studies should be 
performed.  

The examination report must indicate 
whether the veteran's right knee 
exhibits:(a) degenerative changes; (b) 
limitation of flexion and/or extension; 
(c) locking, pain, and effusion due to 
dislocated meniscal cartilage; (d) 
recurrent subluxation or lateral 
instability; (e) ankylosis.  The examiner 
should provide results of range of motion 
testing for the right knee, identify 
normal ranges of knee motion, and report 
the veteran's actual active and passive 
ranges of motion in degrees.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and the examiner 
should identify and state at what point 
pain begins and ends.  The examiner should 
address whether and to what extent there 
is likely to be additional range of motion 
loss due to any of the following: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
limits functional ability during flare-ups 
or with activity.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion, and/or 
no limitation of function, such facts must 
be noted in the report.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  

4.  Then, review the evidentiary record 
and readjudicate entitlement to increased 
ratings for the veteran's service-
connected right knee disability; 
consideration should be given to 
appropriate ratings for the separately 
ratable arthritis and instability of the 
right knee.  Due consideration should be 
given to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the holdings in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If the benefit sought is not granted to 
the veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


